DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on November 22, 2021, claims 1, 7, 8 and 16 have been amended.  Therefore, claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2019/0011089) in view of Chen (US 2016/0183045) in view of Singh (US 2021/0124454) in view of Govindassamy (US 10609541). 
Regarding claim 1, Whiting disclose(s): An alert notification system comprising:
a portable device, the portable device comprising wireless communication circuitry wherein the wireless communication circuitry is selected from a group of Bluetooth circuitry, Wi-Fi circuitry and wireless mobile communication circuitry ([145], transceiver 140 may be configured to communicate via one or more wireless standards such as Bluetooth (e.g., short-wavelength, ultra-high frequency (UHF) radio waves in the industrial, scientific, and medical (ISM) band from 2.4 to 2.485 GHz), near-field communication (NFC), Wi-Fi (e.g., Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards), etc. For example, wireless connectivity (e.g., RF 900 MHz or Wi-Fi) may be built in to the flashlight 100 to provide remote monitoring and control the flashlight 100 via one or more external communication devices 110), at least one sensor configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising a Global Positioning Satellite (GPS) locator ([0094]; [0144]; 6 et seq.).
The above art/combination does not expressly disclose the at least one sensor using a GPS antenna and a LTE antenna, a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; a remote server wirelessly coupled to the portable device, the 
Chen teaches the at least one sensor using a GPS antenna and a LTE antenna (Fig. 4, 414 and 416 and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414 and para [40], radio source network is accessed via cellular antenna for position determination and see also [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36).
Singh teaches or suggests a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor ([0035]; 12 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit 
Govindassamy teaches or suggests: a remote server wirelessly coupled to the portable device, the remote server configured to receive the output signal from the wireless communication circuitry of the portable device, retrieve from a storage medium a user’s emergency alert setting based on the identification information of the portable device, and transmit an alert notification based on the emergency alert setting; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor (Col 11, Il. 5- Col 12, Il. 65; Col 15, Il. 5-50; Col 9, Il. 7 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Regarding claim 2, the combination as applied above further teaches or suggests:
the portable device is a portable flashlight (Whiting [0006]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 3, the combination as applied above further teaches or suggests:


Regarding claim 4, the combination as applied above further teaches or suggests: 
the emergency alert setting includes a mobile phone number of at least one emergency contact, the remote server transmitting the alert notification to the at least one emergency contact by an SMS message (Whiting [0142]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1 and above claim(s)).

Regarding claim 5, the combination as applied above further teaches or suggests:
the at least one sensor further comprises a temperature sensor, an accelerometer, a pedometer, or any combination of any of the foregoing (Whiting [0147]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 6, the combination as applied above further teaches or suggests:
the portable device further comprises at least one control switch, the at least one control switch configured for activation of the emergency mode (Govindassamy Col 17, Il. 25-67; Col 9, Il. 7 et seq.; see also claim 1 and above claim(s)).

Regarding claim 7, the combination as applied above further teaches or suggests:


Regarding claim(s) 8, the limitations are rejected for similar reasons as claim 1, 6, and 7. The combination of prior art above further teaches or suggests the hardware elements.
Whiting disclose(s):
A portable lighting device comprising:
a housing having a proximal end and a distal end (Fig. 11, 6-7; 6 et seq.).
The above art/combination does not expressly disclose the housing defining a hollow cavity; a light source disposed at the proximal end of the housing; at least one control switch disposed in the cavity of the housing and configured for activation of an emergency mode; wireless communication circuitry disposed in the cavity of the housing and configured for wireless transmission through a wireless link; at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising an accelerometer, a Global Positioning Satellite (GPS) locator using a GPS antenna and a LTE antenna; and a processor operatively coupled to the at least one control switch, the at least one sensor and the wireless communication circuitry, the processor configured to receive a signal from the at least one 
Whiting teaches or suggests: the housing defining a hollow cavity; a light source disposed at the proximal end of the housing; at least one control switch disposed in the cavity of the housing and configured for activation of an emergency mode; wireless communication circuitry disposed in the cavity of the housing and configured for wireless transmission through a wireless link; at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising a Global Positioning Satellite (GPS) locator; a processor operatively coupled to the at least one control switch, the at least one sensor and the wireless communication circuitry ([0094]; [0144]; 6 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, to maintain light components in desired shapes or positions, and communicate sensor information of and around the flashlight remotely.
Chen teaches the at least one sensor using a GPS antenna and a LTE antenna (Fig. 4, 414 and 416 and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414 and para [40], radio source network is accessed via cellular antenna for position determination and see also [47]).

Singh teaches or suggests: an accelerometer; a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor ([0035]; 12 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.

Govindassamy teaches or suggests: at least one control switch in the housing and configured for activation of an emergency mode; the processor configured to receive a signal from the at least one control switch for activation of the emergency mode, and send an associated output signal for transmission by the wireless communication circuitry, the associated output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Regarding claim 9, the combination as applied above further teaches or suggests:
the light source emits an SOS distress lighting pattern when the emergency mode is activated (Govindassamy Col 17, Il. 7-45; Col 9, Il. 7 et seq.; see also claim 1 and above claim(s)).

Regarding claim 10, the combination as applied above further teaches or suggests:
the at least one sensor further comprises a temperature sensor (Whiting [0147]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 11, the combination as applied above further teaches or suggests:
the activation of the emergency mode is triggered automatically based on a predetermined sensor condition, the predetermined sensor condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a 

Regarding claim 12, the combination as applied above further teaches or suggests:
the output signal is transmitted by the wireless communication circuitry to an external communication device through the wireless link, the output signal providing an alert notification at the external communication device, the alert notification comprising the sensor data from the at least one sensor (Whiting [0144-8]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 13, the combination as applied above further teaches or suggests:
the alert notification is provided as a software application message or an SMS message (Singh [0035]; 12 et seq.; see also claim 1 and above claim(s)).

Regarding claim 14, the combination as applied above further teaches or suggests:
a rechargeable battery electrically coupled to the light source, wherein the wireless communication circuitry further configured to transmit a battery condition information of the rechargeable battery to an external communication device through the wireless link (Whiting [0144-8]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 15, the combination as applied above further teaches or suggests:


Regarding claim 16, the limitations are rejected for similar reasons as claim 1, 6-8. The combination of prior art above further teaches or suggests the hardware elements.
A portable device comprising:
a housing defining a hollow cavity; wireless communication circuitry disposed in the cavity of the housing and configured for wireless transmission through a wireless link; at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising an accelerometer and a Global Positioning Satellite (GPS) locator; and a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to: receive the sensor data from the at least one sensor; automatically send an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device (rejected for similar reasons as claim 1, 8; see also claims 1 and 8).
The above art/combination does not expressly disclose the at least one sensor using a GPS antenna and a LTE antenna; automatically activate an emergency mode based on a predetermined sensor condition, the predetermined sensor condition comprising sensor data associated with a detection by the accelerometer of a certain change in elevation within a predetermined period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36).
Singh teaches or suggests: automatically activate an emergency mode based on a predetermined sensor condition, the predetermined sensor condition comprising sensor data associated with a detection by the accelerometer of a certain change in elevation within a predetermined period ([0025]; [0035]; 12 et seq.; see also claim 1 and above claim(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.

Regarding claim 17, the combination as applied above further teaches or suggests:
the predetermined sensor condition further comprises sensor data associated with a detection by the accelerometer of a vibration above a certain threshold level (Whiting [0147]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1, 7, 11, and above claim(s)).

Regarding claim 18, the combination as applied above further teaches or suggests:
the at least one sensor further comprises a temperature sensor, the predetermined sensor condition further comprises sensor data associated with a detection by the temperature sensor of a temperature above a certain temperature threshold level (Whiting [0147]; 6 et seq.; see also claim 1, 5, 7, and above claim(s)).

Regarding claim 19, the combination as applied above further teaches or suggests:
further comprising a light source, the light source emits an SOS distress lighting pattern when the emergency mode is activated (Govindassamy Col 17, Il. 7-45; Col 9, Il. 7 et seq.; see also claim 1, 9, and above claim(s)).

Regarding claim 20, the combination as applied above further teaches or suggests: 
the output signal is transmitted by the wireless communication circuitry to an external communication device through the wireless link, the output signal providing an alert notification at the external communication device via a software application message or an SMS message (Whiting [0144-8]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1, 12-13, and above claim(s)).

Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687